Citation Nr: 1012842	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  00-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for anal fissures with 
rectal bleeding.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 8, 1998 to 
September 21, 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1999 rating decision in which the RO, inter 
alia, denied service connection for asthma, for a left ankle 
disability, for anal fissures with rectal bleeding, and for 
pericarditis.  The appellant filed a notice of disagreement 
(NOD) in February 1999, and the RO issued a statement of the 
case (SOC) in June 1999.  A substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) was 
received in January 2000, and the RO issued a supplemental 
SOC (SSOC) in October 2000.

In March 2001, the appellant testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  A VA Form 119 dated in March 2001 
and completed by the appellant's representative indicates 
that, prior to the hearing, the appellant withdrew from 
appeal the claims for service connection for asthma and for 
a left ankle disability.

In a January 2003 rating decision (and in SSOCs issued in 
January and May 2003), the RO confirmed its previous denial 
of service connection for anal fissures with rectal bleeding 
and for pericarditis.

In September 2003, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of the record.  During the 
hearing, the appellant submitted additional evidence and 
waived review by the RO.  See 38 C.F.R. § 20.800 (2003).

In May 2004, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development and notice.  After accomplishing the 
requested actions, the AMC continued the denial of the 
claims (as reflected in an August 2005 SSOC), and returned 
these matters to the Board.

In a December 2005 decision, the Board, inter alia, denied 
the appellant's claims for service connection for anal 
fissures with rectal bleeding and for pericarditis.  The 
appellant filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).

In an August 2007 Order, the Court granted a joint motion 
(filed by representatives for both parties), vacating the 
Board decision and remanding the claims for service 
connection for anal fissures with rectal bleeding and 
pericarditis to the Board for further proceedings consistent 
with the joint motion.

In November 2007, the Board remanded the matters on appeal 
to the RO via the AMC for further development and notice.  
After accomplishing the requested actions, the AMC continued 
the denial of the claims (as reflected in an April 2008 
SSOC), and returned these matters to the Board.

In July 2008, the undersigned Veterans Law Judge granted the 
appellant's motion for a 90-day extension to submit evidence 
concerning his appeal, pursuant to the provisions of 38 
C.F.R. § 20.1304(b) (2009).  Thereafter, in September 2008, 
within the allowed time period, the appellant submitted 
additional evidence and waived review by the RO.  The Board 
accepted the additional evidence for inclusion in the record 
on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

In October 2008, the Board denied service connection for 
anal fissures with rectal bleeding and for pericarditis; the 
Veteran, in turn, appealed the Board's decision to the 
Court.  In November 2009, the Court granted a joint motion 
for remand filed by representatives for both parties, 
vacating the portion of the Board's decision that denied 
service connection for anal fissures with rectal bleeding, 
and remanding that claim to the Board for further 
proceedings consistent with the joint motion.  The Board's 
October 2008 denial of service connection for pericarditis 
was left undisturbed.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO.  VA will notify the 
appellant when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for 
remand, and the Board's review of the claims file, further 
RO action on the claim for service connection for anal 
fissures with rectal bleeding is warranted.  

During the course of this appeal, the Veteran and his wife 
have reported that he has rectal bleeding.  However, no 
rectal bleeding, or any underlying condition causing rectal 
bleeding, has been found after multiple post-service 
examinations, including VA compensation and pension 
examinations performed in May 1999 and March 2008.  The 
Veteran has suggested that he may have rectal bleeding as a 
result of an adverse reaction to a smallpox vaccination 
administered during service.  

The Veteran's immunization record contains a number of 
entries typed into categories listed on the form.  Some of 
the typed entries also contain dates written in pen 
indicating when vaccinations and immunizations were 
administered.  In the "Vaccination Against Smallpox" 
category, the origin, reaction, station, and physician's 
name are typed into the corresponding boxes.  The box 
indicating the reaction contains the terms "Successful" and 
"Unsuccessful".  There is no further indication as to 
whether the vaccination was administered (e.g. a date 
written in pen) or, if administered, whether it was 
successful or unsuccessful.   

A September 2008 letter from the Walter Reed Army Medical 
Center (WRAMC) details a case review by the Vaccine 
Healthcare Centers Network and the Walter Reed Regional 
Vaccine Health Care Center.  In this letter it is noted that 
the Veteran's immunization records show no documentation of 
receipt of the smallpox vaccine in 1998, although no 
explanation is provided to explain the information typed on 
the immunization form in the smallpox vaccination category.

As indicated by the parties in the joint motion, there is 
clearly a record of a smallpox vaccination.  However, they 
also instructed that, to the extent that it is unclear from 
the record whether the appellant received a smallpox 
vaccination during service, the Board should obtain a 
medical opinion on this question.  The parties further 
instructed that, if it is determined that the appellant did 
indeed receive a smallpox inoculation, VA's duty to assist 
warrants further development to determine whether the 
appellant's symptoms of rectal bleeding and swelling and 
diagnosed anal fissure are related to a possible adverse 
reaction to a smallpox vaccination.  

The Board notes that anal fissure was diagnosed during 
service, but has not been found by medical professionals 
after service.  Nonetheless, given the instructions noted 
above, the Board finds that, on remand, the RO should 
arrange for the Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical facility.  The 
Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for anal fissures 
with rectal bleeding (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of 
the claimant and death of an immediate family member.  If 
the Veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, and 
that the record before the VA examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  The RO's adjudication of the claim 
should include consideration of all evidence added to the 
record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for anal fissures with rectal 
bleeding that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA genitourinary examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran currently has anal 
fissures or other disability manifested by 
rectal bleeding.  Then, with respect to 
each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service.  

In offering any opinion about the etiology 
of a current disability, the examiner 
should address whether the Veteran was 
given a smallpox vaccination during 
service, and if so, whether any current 
disability is residual to the smallpox 
vaccination, if administered.  The 
physician should specifically consider and 
address the service treatment records, the 
May 1999 and March 2008 VA examination 
reports, the September 2008 letter from 
WRAMC, and any additional pertinent 
medical treatment records.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for anal fissures with 
rectal bleeding in light of all pertinent 
evidence (to particularly include all that 
added to the record since the RO's last 
adjudication of the claim) and legal 
authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


